DETAILED ACTION
Applicant’s response, filed 07 Sept. 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Status of Claims
Claims 3, 5, 7-11, and 13-15 are cancelled.
Claims 1-2, 4, 6, 12, and 16-26 are pending.
Claims 1-2, 4, 6, 12, and 16-26 are rejected.
Claims 1-2, 16-17, and 21 are objected to

Priority
The effective filing date of the claimed invention is 01 May 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 Sept. 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The objection to the drawings received 26 Oct. 2018 for failing to comply with 37 CFR 1.84(u)(1) for not using the abbreviation “FIG.”, 37 CFR. 1.84(p)(4), and 37 CFR 1.84(p)(5) in the Office action mailed 10 June 2022 has been withdrawn in view of the replacement drawings and amendments to the specification received 07 Sept. 2022.
The drawings received 07 Sept. 2022 are objected to for the following reasons. This objection is previously recited.
FIG. 3B-1 through 3B-3, FIG. 8C-1 and 8C-2, FIG. 9B-1 through 9B-3, FIG. 10B-1 through 10B-3, and FIG. 12A-1 through FIG. 12A-2 fail to comply with 37 CFR 1.84(u)(1) because partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. Therefore, the figures should be relabeled to be FIG. 3B, FIG. 3C, FIG. 3D for FIG. 3B-1 through 3B-3, FIG. 8C and FIG. 8D for FIG. 8C-1 and 8C-2, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 07 Sept. 2022 regarding the objection to the drawings have been fully considered but they are not persuasive. 
Applicant remarks that the replacement drawing sheets for FIG. 1-13 are in compliance with 37 CFR 1.84(u)(1) and therefore the objection should be withdrawn (Applicant’s remarks at pg. 19, para. 1).
This argument is not persuasive. Figures 3, 8-10, and 12 are identified using the labels “FIG. 3B-1”, “FIG. 3B-2”, etc. to identify the partial views of each corresponding figure. According to 37 CFR 1.84(u)(1), partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. Therefore, the figures should be relabeled to be FIG. 3B, FIG. 3C, FIG. 3D for FIG. 3B-1 through 3B-3, FIG. 8C and FIG. 8D for FIG. 8C-1 and 8C-2, etc.

Specification
The amendments to the specification received 07 Sept. 2022 have been entered.
The objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code has been withdrawn in view of the amendments to the specification received 07 Sept. 2022.
The disclosure received 26 Oct. 2018 is objected to because of the following informalities: 
Pg. 21, line 14 refers to “Fig. 1C”. However, there is not figure 1C in the drawings. Reference to “FIG. 1C” should be deleted or corrected to refer to the correct Figure.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 07 Sept. 2022 regarding the objection to the specification have been fully considered but they are not persuasive. 
Applicant remarks the specification has been amended to replace references to FIG. 3C with references to FIG. 3B, and therefore the objection should be withdrawn (Applicant’s remarks at pg. 18, para. 5).
This argument is not persuasive. Applicant’s specification still references “FIG. 1C” at pg. 21, line 14. However, there is no FIG. 1C in the drawings. Reference to “FIG. 1C” should be deleted or corrected to refer to the correct Figure.

Claim Objections
The objection to claims 1-2, 4, 6, 16-17, and 19-23 in the Office action mailed 10 June 2022 have been withdrawn in view of claim amendments received 07 Sept. 2022. 
Claims 1-2, 16-17, and 21 are objected to because of the following informalities. This objections is newly recited and necessitated by claim amendment.
Claims 1, 16-17, and 21 recite “…b) determining a genome-wide catalogue…(ii) between deletions, inversions, translocations and tandem duplications, and (iii) by size of the deletions, inversions and tandem duplications”, which is a grammatical error and should include a comma after the penultimate member of the list for each of (ii) and (iii) to recite “…(ii) between deletions, inversions, translocations, and tandem duplications, and (iii) by size of the deletions, inversions, and tandem duplications”.
Claims 1, 16-17, and 21 recite “…d) determining the genome-wide copy number profile..”. To increase clarity, the claims should be amended to recite “…d) determining a genome-wide copy number profile…”.
Claim 2 recites “…iii)…whether one or more breast cancer genes listed are present or not, wherein the one or more breast cancer genes are selected from…”. To increase clarity, the claim should be amended to recite “…whether one or more breast cancer genes are present or not…”, given the one or more breast cancer genes are already recited in the claim.
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 07 Sept. 2022 regarding the claim objections have been fully considered but they do not pertain to the newly recited objections set forth above.

Claim Interpretation
The claim interpretations regarding claim 18 and identifying and selecting a cancer therapy in claim 21 in the Office action mailed 10 June 2022 have been withdrawn in view of claim amendments received 07 Sept. 2022.

Claims 2 and 19 recite “…putative recurrently mutated non-coding sites”. Applicant’s specification at pg. 21, lines 18-19 discloses non-coding somatic driver mutations were searched for in regions with more mutation than expected by chance. Accordingly, the limitation “…putative recurrently mutated non-coding sites” is interpreted to mean non-coding sites that are believed to be mutated more frequently than expected by chance.
Claim 21 recites “A method of treating a cancer patient comprising administering a cancer therapy to the patient that is selected based on an interpreted profile…, wherein said interpreted profile has been constructed by…”. The limitation regarding how the interpreted profile was previously constructed is interpreted to be a product by process limitation that defines the process in which the interpreted profile was previously constructed. However, constructing the interpreted profile is not required within the metes and bounds of the claim. See MPEP 2113.
Claim 23 recites “The method of claim 21, wherein the method of characterizing said DNA sample further includes the steps of: (f) identifying…, and using this identification in constructing the DNA sample”. As discussed above for claim 21, claim 23 is interpreted to define the process in which the interpreted profile was previously constructed. However, a step of identifying the presence of mis-match repair deficiency and using this identification in constructing the DNA in sample is not required within the metes and bounds of the claim.
Claim 25 recites “…wherein each of a)-e) are detected using massively parallel sequencing”. Claim 1, from which claim 25 depends, recites the method includes three or more of “a) determining a catalogue of base substitution signatures which are present in the sample; b) determining a catalogue of rearrangement signatures which are present in the sample; c) determining a catalogue of insertion/deletion signatures which are present in the sample; d) determining the overall copy number profile in the sample; e) identifying putative driver mutations present in the sample”. Because claim 1 only requires determining/identifying the various signatures, copy number profile, and mutations in the sample, but does not require physically detecting the signatures, copy number, and mutations in the sample, claim 25 is interpreted to further limit how the mutations/copy numbers were previously detected within the sample, prior to determining the catalogues of signatures, copy number profile, and driver mutations, but a step of performing massively parallel sequencing is not required within the metes and bounds of the claim. See MPEP 2113.

Response to Arguments
Applicant’s arguments at pg. 19, para. 8 regarding the term “putative recurrently mutated non-coding sites” have been fully considered and are persuasive. The claim interpretation of this term above has been amended to reflect Applicant’s remarks. 
Applicant’s arguments at pg. 19, para. 9 to pg. 20, para. 2 have been fully considered but do not pertain to any of the claim interpretations set forth above.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-2, 4, 6, 12, and 16-26 under 35 U.S.C. 112(b) in the Office action mailed 10 June 2022 has been withdrawn in view of claim amendments received 07 Sept. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4, 6, 12, and 16-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1, 16-17, and 21, and claims dependent therefrom, are indefinite for recitation of “…determining a genome-wide catalogue of rearrangement signatures which are present in the sample, using a rearrangement classification that classifies rearrangements: (i) between clustered and non-clustered, (ii) between deletions, inversions, translocations and tandem duplications, and (iii) by size of the deletions, inversion and tandem duplications…”. It is unclear what embodiments of “a rearrangement classification” fall within the metes and bonds of a rearrangement classification that classifies rearrangements between the various recited groups, given a classification does not serve to classify rearrangements between different groups (i.e. a classification is a result of classifying). It is unclear if claims 1, 16-17, and 21 intend for the rearrangement signatures to comprise rearrangements with classifications from the group selected from (i) clustered or non-clustered, (ii) deletions, inversions, translocations and tandem duplications, and (iii) by size of the deletions, inversion and tandem duplications, or if claims 1, 16-17, and 21 intend for the rearrangement signature to be determined by classifying rearrangements as (i) clustered or  non-clustered, (ii) as deletions, inversions, translocations or tandem duplications, and (iii) by size of the deletions, inversion, or tandem duplications. As such, the metes and bounds of the claims are unclear. Clarification is requested. In light of Applicant’s specification at pg. 32, lines 29-32, which discloses rearrangements are classified as clustered or non-clustered, subclassified into deletions, inversions, and tandem duplications, and then further subclassified according to size of the rearrangement segment, claims 1, 16-17, and 21 are interpreted to mean that the rearrangement signature is determined by classifying at least one rearrangement as (i) clustered or  non-clustered, (ii) as deletions, inversions, translocations or tandem duplications, and (iii) by size of the deletions, inversions, or tandem duplications. 
Claim 21 is indefinite for recitation of “A method of treating a cancer patient comprising: selecting a cancer therapy based on an interpreted profile of a tumour from the patient, wherein said interpreted profile has been constructed by characterising a DNA sample obtained from a tumour of a patient, the method of characterising the DNA sample comprising…: a) determining….; and administering the cancer therapy to the patient.”. As discussed above in claim interpretation, the method of characterising the DNA sample for constructing the interpreted profile is interpreted to define the process in which the interpreted profile was previously constructed, but constructing the interpreted profile is not required within the metes and bounds of the claim. See MPEP 2113. I.  However, claim 21 includes the limitation “…administering the cancer therapy to the patient”, which is not part of the constructing of the interpreted profile, within the method of characterizing a DNA sample that constructs the interpreted profile. As such, it is unclear if the step of “administering the cancer therapy to the patient” is intended to be part of the construction of the interpreted profile that does not occur within the metes and bounds of the claim, or if claim 21 intends to include a step of administering the cancer therapy to the patient after the selection of the cancer therapy based on the interpreted profile. Therefore, the metes and bounds of the claims are unclear. For purpose of examination, claim 21 is interpreted to require a step of administering the cancer therapy to the patient after selecting the cancer therapy. To overcome the rejection, claim 21 can be amended to recite “A method of treating a cancer patient comprising: selecting a cancer therapy based on an interpreted profile of a tumour from the patient and administering the cancer therapy to the patient, wherein said interpreted profile has been constructed by characterising a DNA sample obtained from a tumour of a patient, the method of characterising the DNA sample comprising…”, and removing the limitation of administering the cancer therapy to the patient within the method of characterizing the DNA sample. 

Response to Arguments
Applicant's arguments filed 07 Sept. 2022 regarding 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6, 12, and 16-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment. This rejection is newly recited and necessitated by claim amendment for claims 18-19, 21, and 23. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 12, 16-18, and 21 being representative) is directed to a method and product of characterising a DNA sample and a method using a profile constructed from a DNA sample. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 16-17 recite the following steps which fall under the mental processes grouping of abstract ideas:
three or more of the following steps a) to e), the three or more steps a) to e) to include at least step b):  
a) determining a genome-wide catalogue of base substitution signatures which are present in the sample/ a tumour sample from the subject; 
b) determining a genome-wide catalogue of rearrangement signatures which are present in the sample, using a rearrangement classification that classifies rearrangements: (i) between clustered and non-clustered, (ii) between deletions, inversions, translocations, and tandem duplications, and (iii) by size of the deletions, inversions, and tandem duplications;
c) determining a genome-wide catalogue of insertion/deletion signatures which are present in the sample; 
d) determining the genome-wide copy number profile in the sample; and
e) identifying putative driver mutations present in the sample; and
based on said thee or more of the determinations and identification, constructing/ to construct an interpreted profile of the tumour, and
selecting the patient for treatment with a cancer therapy (claim 1 only).
Claim 12 recites the following steps which fall under the mental processes grouping of abstract ideas:
a) classifying a plurality of patients undergoing treatment for cancer, or participating in a clinical trial, the method comprising allocating patients to groups based on the profile constructed from a DNA sample obtained from a tumour in each patient by the method of claim 1; and/or
b) selecting a patient for a clinical trial of a cancer therapy comprising characterising a DNA sample obtained from a tumour in said patient using a method according to claim 1; and determining whether or not the patient is suitable for the clinical trial on the basis of the profile constructed for that patient; and/or
c) classifying patients who have completed a clinical trial or course of treatment comprising characterising a DNA sample obtained from a tumour in each of said patients by the method of claim 1; and correlating an interpreted profile obtained for each patient with the clinical outcome of the trial or treatment; and/or
 d) determining a prognosis of a tumour comprising characterising a DNA sample obtained from said tumour using the method of claim 1; and determining the prognosis from the interpreted profile.
Claim 18 recites the following steps which fall under the mental processes grouping of abstract ideas: 
constructing an interpreted profile of a tumour from the patient using the method of claim 1; and
selecting the patient for treatment with a cancer therapy based on said interpreted profile.
Claim 21 recites the following steps which fall under the mental processes grouping of abstract ideas:
 selecting a cancer therapy based on an interpreted profile of a tumour from the patient, wherein said interpreted profile has been constructed by characterizing a DNA sample obtained from a tumour of a patient, the method of characterizing the DNA sample comprising three or more of the following steps a) to e), the three or more steps a) to e) to include at least step b):….(including limitations for steps a)-e)); and based on said three or more of the determinations and identifications, constructing the interpreted profile of the tumour, thereby identifying the cancer therapy for the patient.
The identified claim limitations falls into the group of abstract ideas of mental processes for the following reasons. In this case, the broadest reasonable interpretation of claim requires analyzing already generated sequencing data to determine a plurality of genome-wide base substitution signatures, rearrangement signatures, and insertion/deletion signatures present in the sample, which is recited at a high level of generality such that nothing precludes the steps from being practically performed in the mind. While the claims recite that the various signatures are “genome-wide”, this requires that the broadly recited determining steps are performed across the entire genome (i.e. determining all mutations/rearrangements/indels that are present in the entire genome). However, the limitation “genome-wide” does not serve to change the nature or complexity of the above mental process step, such that the human mind is not equipped to perform the limitation. See MPEP 2106.04(a)(2) III. A. Similarly, the steps of determining a genome-wide overall copy number in the sample and identifying putative driver mutations involves analyzing already generated sequencing data, and thus can be practically performed in the mind for the same reasons discussed regarding the various signatures. Claims 1 and 16-17 require constructing an interpreted profile based on these determinations and identification, which involves analyzing (i.e. interpreting) and organizing the determined signatures and profile to create a profile, which amounts to a mere analysis of data. Claim 1 additionally requires selecting a patient for treatment with a cancer therapy which involves making a decision to treat the patient with a cancer therapy, which is a mental process. Regarding claim 12, the steps of characterizing a DNA sample obtained from a tumor using the method of claim 1 recites the same mental process steps discussed above for claim 1, and further recites determining a prognosis from the interpreted profile, which involves analyzing the contents of the profile to determine a prognosis and can be practically performed in the mind. Further regarding claim 12, the step of allocating patients to groups based on interpreted profiles of these  patients involves analyzing the interpreted profiles and grouping patients together based on similarities between the profiles, which can be practically performed in the mind. Last, the step of characterising a DNA sample obtained from a tumour using the method of claim 1 and determining whether the patient is suitable for a clinical trial involves analyzing the interpreted profile to determine of the characteristics of the profile align with a clinical trial, which can be practically performed in the mind. Furthermore, claim 18 recites the same mental process steps for constructing the interpreted profile of a tumour from the patient as recited in claim 1 for the same reasons discussed above for claim 1. Regarding claims 18 and 21, selecting the patient for treatment with a cancer therapy based on said interpreted profile amounts to a mere analysis of data that can be practically performed in mind (e.g. selecting an EGFR inhibitor upon determining the interpreted profile includes an EGFR mutation).  That is, there is nothing in the claims that precludes the steps from being practically performed in the mind, and therefore, the claims recite a mental process.
Dependent claims 2, 4, 6, 19-20, 22, and 24-26 further recite an abstract idea. Dependent claims 2 and 19 further recite the mental process of identifying putative recurrently mutated non-coding sites and using these in the construction of the interpreted profile. Alternatively, claims 2 and 19 further recite the mental process of determining the catalogue of base substitution signatures by: cataloguing somatic mutations to produce a mutational catalogue, determining contributions of a plurality of mutational signatures to said mutational catalogue, and including mutational signatures with a scalar factor above a predetermined threshold in the catalogue of base substitution signatures, and/or obtaining the catalogue of rearrangement signatures by: cataloguing somatic mutations to produce a rearrangement catalogue, determining contributions of a plurality of rearrangement signatures to the rearrangement catalogue, and then including rearrangement signatures with a proportion/number of rearrangements exceeding a predetermined threshold in the catalogue of rearrangement signatures. Claims 2 and 19 further recite the mathematical concept of determining a scalar factor for each of a plurality of said mutational signatures which together minimize a function representing the difference and/or computing the cosine similarity between the rearrangement mutations. Alternatively, claims 2 and 19 recite the mental process of determining whether one or more of the recited cancer genes are present or not. Dependent claims 4, 20, and 22 further recite the mental process of identifying whether the sample has a high or low likelihood of being HR deficient based on performing two or more of determining the presence or absence of a base substitution signature, determining the presence or absence of a rearrangement signatures, determining the presence or absence of an indel signature, and determining a copy number profile, generating a probabilistic score from these determinations, and then identifying whether the sample has a high or low likelihood of being HR deficient based on the probabilistic score. Dependent claims 20 and 22 further recite the mental process of selecting the patient for treatment with the cancer therapy, wherein the cancer therapy comprises cisplatin and/or a PARP inhibitor. Dependent claim 6 further recites the mental process of identifying the presence of mis-match repair using the presence or absence of base substitution signatures and indel signatures and using this in constructing the interpreted profile. Dependent claim 24 further recites the mental process of performing the method of characterising the DNA sample (using the same steps recited above in claim 1). Dependent claim 25 further recites the mental process of analyses of the recited signatures to be present in a DNA sample from a breast cancer tumor. Dependent claim 26 further recites the mental process of determining the various signatures, copy number profile, and driver mutations in steps a)-e) from a DNA sample from a biopsy.  Therefore, claims 1-2, 4, 6, 12, and 16-26 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 1-2, 4, 6, 12, 19-20, and 22-25 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claims 16-17 include:
a non-transitory memory storing a computer program (claim 16); and
a computer having a processor comprising the computer program product of claim 16 (claim 17).
The additional elements of a non-transitory memory and a computer comprising a processor and non-transitory memory are generic computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
The additional element of claims 18 and 21 include:
administering the cancer therapy to the patient.
The additional element of claims 18 and 21 of administering a cancer therapy selected based on an interpreted profile of a tumor from the patient does not integrate the recited judicial exception pertaining to identifying whether the sample has a high or low likelihood of being HR deficient because whether the sample has a high or low likelihood of being HR deficient is not used in the determination of the cancer therapy administered to the patient. Therefore, the step of administering the cancer therapy amounts to insignificant extra-solution activity that does not integrate the recited judicial exception into a practical application. Furthermore, even if the claims did require that the cancer therapy was selected based on the sample having a high or low likelihood of being HR deficient, the selected treatment is not particular, nor do the claims specify how the HR deficient status is used to select the treatment. Instead, the claims would require administering a “cancer therapy” to a patient with cancer that was broadly selected based on the HR deficiency status, which is instead merely instructions to “apply” the exception in a generic way. The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). See MPEP 2106.04(d)(2).
The additional element of claim 26 includes:
massively parallel sequencing of a normal, non-tumor sample from the patient.
The step of performing massively parallel sequencing of a normal, non-tumor sample amounts to insignificant extra-solution activity because the limitation only serves to collect sequencing data from a normal sample, which is not sufficient to integrate the recited judicial exception into a practical application.
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-2, 4, 6, 12, and 16-26 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.  Claims 1-2, 4, 6, 12, 19-20, and 22-25 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claims 16-17 include:
a non-transitory memory storing a computer program (claim 16); and
a computer having a processor comprising the computer program product of claim 16 (claim 17).
The additional elements of a non-transitory memory and a computer comprising a processor and non-transitory memory are conventional computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
The additional element of claims 18 and 21 include:
administering the cancer therapy to the patient.
The additional element of claims 18 and 21 of administering a cancer therapy to the patient is well-understood, routine, and conventional. This position is supported by Stratton (Exploring the Genomes of Cancer Cells: Progress and Promise, 2011, Science, 331, pg. 1553-1558; previously cited). Stratton reviews how genomic information is used in diagnosis and therapy of disease, including cancer (Abstract), and discloses a plurality of cancer drugs that are administered to cancer patients and selected based on mutated cancer genes (pg. 1555, col. 4; pg. 1557, col. 2, para. 2). Therefore, the additional element is not sufficient to amount to significantly more than the recited judicial exception.
The additional element of claim 26 includes:
massively parallel sequencing of a normal, non-tumor sample from the patient.
The step of performing massively parallel sequencing of a normal, non-tumor sample is well-understood, routine, and conventional. This position is supported by Stratton, which reviews how genomic information is used in diagnosis and therapy of disease, including cancer (Abstract), and discloses that genomic DNA from a cancer and from normal tissue of the same person, is fragmented and hundreds of millions of fragments are sequenced (i.e. massively parallel sequencing of a non-tumor sample) (pg. 1554, col. 1, para. 2). 
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 07 Sept. 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that claim 20 incorporates all the limitations of claim 18, which includes an administration step, which is not a judicial exception (see Vanda Pharamaceuticals Inc. v. West-Ward Pharmaceuticals International Limited), and that claim 20 integrates the JE into a practical application because claim 20 recites “selecting the patient for treatment with the cancer therapy, wherein the cancer therapy comprises cisplatin and/or a PARP inhibitor”, and therefore, the high or low likelihood of being HR deficient is used in the determination of the cancer therapy administered to the patient (Applicant’s remarks at pg. 22, para. 3-4).
This argument is not persuasive. The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application. See MPEP 2106.04(d)(2). In this case, claim 18, from which claim 20 depends, recites “A method of treating a cancer patient comprising:…selecting the patient for treatment with a cancer therapy based on said interpreted profile, and administering the cancer therapy to the patient”. Claim 20 recites “…selecting the patient for treatment with the cancer therapy, wherein the cancer therapy comprises cisplatin and/or a PARP inhibitor”. While claims 18 and 20 involve selecting a patient for treatment with a cancer therapy comprising cisplatin and/or a PARP inhibitor “based on said interpreted profile”, and administering the cancer therapy to the patient, the patient is already known to have cancer, and a tumor of the patient with cancer is analyzed to generate the interpreted profile. However, claims 18 and 20 do not recite any details as to how the interpreted profile is used to select a particular cancer therapy, including cisplatin and/or a PARP inhibitor. Specifically, regarding Applicant’s argument that claim 20 uses the high or low likelihood of being HR deficient is used in the determination of the cancer therapy administered to the patient, this is not reflected in the claim which merely recites “selecting the patient for treatment with the cancer therapy…”, but does not recite how the cancer therapy is selected. Accordingly, claims 18 and 20 involve administering a suitable medication to a patient (e.g. administering a cancer therapy to a cancer patient), which simply amounts to mere instructions to “apply” the exception in a generic way and does not integrate the recited judicial exception into a practical application of effecting a particular treatment. 

Applicant remarks that similarly to claim 20, claims 22 and 24 have been amended to recite a method of treating a cancer patient by selecting a cancer therapy based on an interpreted profile of a tumour from the patient and administering the cancer therapy to the patient (Applicant’s remarks at pg. 22, para. 5 to pg. 23, para. 1). Applicant further remarks that claim 22 has been amended to specify that whether the sample as a high or likelihood of being HR deficient is not used in the determination of the cancer therapy to the patient, claim 24 requires the step of characterizing the DNA sample to construct the interpreted profile, and therefore, claims 22 and 24 integrate the recited judicial exception into a practical application (Applicant’s remarks at pg. 23, para. 2).
This argument is not persuasive. Specifically, claim 22 does not integrate the recited judicial exception into a practical application for the same reasons discussed above for claim 20. Regarding claim 24, while claim 24 requires performing the method of characterizing the DNA sample to construct the interpreted profile, claim 21, from which claim 24 depends, recites “…selecting a cancer therapy based on an interpreted profile of a tumour from the patient…” For the same reasons discussed above for claims 20 and 22, administering a cancer therapy selected “based on an interpreted profile” simply amounts to mere instructions to “apply” the exception in a generic way, and therefore does not integrate the recited judicial exception into a practical application.

Applicant remarks that claims 1, 16, and 17 have been amended to recite that the “determining” steps are performed on a genome-wide basis, and that is simply not possible to determine a genome-wide copy number profile from sequencing data as a mental act or a genome-wide catalogue of rearrangement, base substitution, and indel signatures from sequencing data as a mental act because these steps require identification of all rearrangements, base substitution, and indels present in an entire genome, which cannot be conducted by reviewing sequencing data (Applicant’ remarks at pg. 23, para. 3).
This argument is not persuasive. As discussed in the above rejection, recitation that the various signatures are “genome-wide” simply requires that the broadly recited determining steps are performed across the entire genome (i.e. determining all mutations/rearrangements/indels that are present in the entire genome). However, the limitation “genome-wide” does not serve to change the nature or complexity of the above mental process step, such that the human mind is not equipped to perform the limitation. See MPEP 2106.04(a)(2) III. For example, the broadest reasonable interpretation of “determining a genome-wide catalogue of base substitution signatures which are present in the sample” may involve analyzing an already generated variant call file that lists all of the variants present in a particular sample, which can be practically performed in the mind. Therefore, these limitations recite a mental process.

Applicant remarks the dependent claims of 1, 16, and 17 further require the determination of exposures to mutational signatures which require complex optimization routines performed using computational tools such as those described in Alexandrov et al., and it is simply not possible to perform the claimed method as a mental act (Applicant’s remarks at pg. 23, para. 3).
This argument is not persuasive. The dependent claims do not recite any specific computational tools. Therefore, it is not clear what complex optimization routines performed using computational tools Applicant is referring. As discussed in the above rejection, dependent claims 2, 4, 6, 19-20, 22, and 24-26 further recite an abstract idea of a mental process.

Applicant remarks that claims 1, 16, and 17, and dependent claims thereof, cannot be performed in the human mind because the recited method steps, which involve analysis of genome wide sequencing data, cannot be practically performed in the mind (Applicant’s remarks at pg. 24, para. 3).
This argument is not persuasive. First, the argument is not commensurate with the scope of the claims. Claims 1, 16, and 17 do not require that the various mutation, rearrangement, or indel signatures are determined by analyzing sequencing data of a patient. For example, the claims do not preclude using a microarray to determine particular signatures. Furthermore, even if the claims did require that the various signatures were determined from sequencing data, the steps of determining the signatures are recited at a high level of generality such that the limitations can be practically performed in the mind. For example, the broadest reasonable interpretation of, for example, “determining a genome-wide catalogue of base substitution signatures which are present in the sample” can involve interpreting already processed/analyzed whole-genome sequencing data of a patient to determine which base substitution mutations are present (e.g. by analyzing a variant call file), which can be practically performed in the mind. As such, the limitations recite a mental process.

Applicant remarks the claimed genome-wide catalogue of rearrangement signatures is prepared using a rearrangement classification that converts each of the rearrangements identified in the DNA sample into a specified classification, and that these conversions cannot be practically performed in the mind (Applicant’s remarks at pg. 24, para. 3).
This argument is not persuasive. It is noted that this limitation is rejected under 35 U.S.C. 112(b) above, and has been interpreted to mean that the rearrangement signature is determined by classifying rearrangements as (i) clustered or  non-clustered, (ii) as deletions, inversions, translocations or tandem duplications, and (iii) by size of the deletions, inversions, or tandem duplications. Regardless, there are no details recited in the claims as to how the classification is performed that would preclude the limitation from being practically performed in the mind. For example, determining whether a rearrangement mutation is clustered or non-clustered could involve determining if another rearrangement mutation occurs within X base pairs of the rearrangement mutation. Similarly, determining whether a rearrangement mutation is a deletion, inversion, translocation, or tandem duplication can involve analyzing read coverages and/or alignment to a genome to determine the type of rearrangement signature, while classifying a rearrangement by size simply requires grouping the rearrangements by length. Therefore, this limitation recites a mental process. 

Applicant remarks that once the various catalogues and copy number profile are determined, the methods involve constructing an interpreted profile of the tumour based thereon, and the Office has not explained how the sequence data used to produce the catalogues and the interpreted profile can be practically performed in the mind, and that these steps are performed to transform the sequenced DNA sample into a meaningful interpreted profile that can be used to select a particular treatment with a cancer therapy, such that the claims integrate the recited judicial exception into a practical application (see Applicant’s remarks at pg. 24, para. 4).

This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because claims 1 and 16-17 do not require constructing the interpreted profile using sequencing data, as discussed above. Furthermore, claims 1 and 16-17 recite “…based on said three or more of the determinations and identification, constructing an interpreted profile”. The broadest reasonable interpretation of constructing an interpreted profile of the tumor based on the determinations and identification could involve determining a number of the different types of mutations (e.g. by counting), and creating a profile with rate of mutation for the tumour, which is a mental process. That is, the limitation of constructing the interpreted profile does is recited at a high level of generally, and nothing in the claim precludes the limitation from being practically performed in the mind.
Regarding the step of “selecting the patient for treatment with a cancer therapy” in claim 1, this limitation recites a mental process (i.e. making a selection) and is not an additional element. Under step 2A, Prong 2, the additional elements are analyzed to determine whether they integrate a judicial exception into a practical application. See MPEP 2106.04(d). Therefore, the step of selecting the patient for treatment is not an additional element that can integrate the recited judicial exception into a practical application. Furthermore, it is noted that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient. See MPEP 2106.04(d). Similarly, in this case, selecting the patient for treatment does not require that the cancer therapy is used by the patient. 

Claim Rejections - 35 USC § 102
The rejection of claims 18-19, 21, and 23 under 35 U.S.C. 102(a)(1) in the Office action mailed 10 June 2022 has been withdrawn in view of claim amendments received 07 Sept. 2022.

Claim Rejections - 35 USC § 103
The previous rejections of claims 1-2, 6, 16-17, 20, 22, 24, and 25-26 under 35 U.S.C. 103 in the Office action mailed 10 June 2022 has been withdrawn in view of claim amendments received 07 Sept. 2022. However, upon further consideration, a new grounds of rejection is made below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 16-18, 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Helleday et al. (Mechanisms underlying mutational signatures in human cancers, 2014, Nature Reviews Genetics, 15, pg. 585-598; previously cited) in view of Hicks (WO 2008/016374 A2; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 1, 16-18, 21, and 24, Helleday et al. discloses a method of characterising a DNA sample from a tumor of a patient (Abstract; pg. 585, col. 1, para. 1, e.g. the mutational portrait is obtained after a cancer is removed and then sequenced), comprising the following steps:
Helleday et al. discloses a) determining a catalogue of mutational signatures present in a sample, including base substitution signatures (Figure 1; pg. 586, col. 1, para. 3 to col. 2, para. 1; Box 1, e.g. base substitution signatures extracted from sequenced tumor of patient) and that the catalogue of mutational signatures is genome-wide (Figure 1; Box 1, e.g. mutations determined per cancer genome)
Helleday et al. discloses b) determining a catalogue of mutational signatures present in a sample, including structural variant (i.e. rearrangement) signatures throughout the genome (i.e. a genome-wide catalogue of rearrangement signatures) (Figure 1; pg. 594, col. 1, para. 2).
Helleday et al. discloses determining c) a genome-wide catalogue of mutational signatures present in a sample, including indel signatures (i.e. three of the recited catalogues of mutational signatures) (Figure 1; pg. 592, col. 2, para. 5 to pg. 593, col. 1, para. 1 to col. 2, para. 2) .
Helleday et al. further discloses constructing a final mutational portrait from a plurality of mutational signatures in the sample (Figure 1; pg. 585, col. 1, para. 1; pg. 596, col. 2, para. 2).
Regarding claims 6 and 23, Helleday et al. further discloses identifying the presence of mis-match repair deficiency (MMR) in a sample based on the presence of base substitution and indel signatures (pg. 592, col. 1, para. 2; pg. 593, col. 2, para. 1; Figure 2, e.g. "Mismatch repair awry" based on signatures 6, 20, and 26), and that these signatures (i.e. the identification of mismatch repair deficiency) can be used in constructing a final mutational portrait (i.e. the interpreted profile) (Figure 1; pg. 597, col. 2, para. 2).
Regarding claim 25, Helleday et al. discloses the various signatures can be determined in a breast cancer of a patient (pg. 493, col. 1, para. 2 and col. 2, para. 2; pg. 594, col. 2, para. 2), and the signatures are detected using next-generation whole-genome sequencing (i.e. massively parallel sequencing) (Abstract; Box 1).
Regarding claim 26, Helleday et al. further discloses the DNA sample can be a biopsy (pg. 597, col. 2, para. 1).

Helleday et al. does not disclose the following limitations:
Regarding claims 1, 6, 16-18, 21, and 24 while Helleday et al. generally overviews the process in which a plurality of mutational signatures can be identified in a cancer and then used to construct a final mutational portrait for a patient, and discloses that the mutational signatures can include base substitution signatures, rearrangement signatures, and indel signatures, as well as represent mismatch repair deficiency, as discussed above, Helleday et al. does not explicitly disclose identifying each of these types of signatures within the same tumor sample and using each of them in constructing the interpreted profile, as claimed. However, Helleday et al. suggest this limitation by disclosing that each cancer genome may carry one or more mutational signatures and that molecular genomic profiling should incorporate all mutations regardless of whether they are causative or consequential (pg. 597, col. 1, para. 1 to col. 2, para. 1). Helleday et al. further discloses knowledge of signatures could inform clinical decision making regarding potential sensitivity to therapeutics (pg. 597, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method shown by Helleday et al. to have obtained the various types of mutational signatures (base substitution, rearrangement, and indel), including the presence of base substitution and indel signatures indicative of mismatch repair deficiency, present in the DNA sample of a tumor for which the final mutational portrait is being obtained given Helleday discloses that each cancer genome can carry one or more mutational signatures, that these mutational signatures can include base substation, indel, and rearrangement signatures and further represent an identification of mismatch pair deficiency, and all mutations should be incorporated into genetic profiling (Figure 2; pg. 586, col. 1, para. 2; pg. 596, col. 2, para. 2; pg. 597, col. 2, para. 1). One of ordinary skill in the art would have been motivated to combine the method of obtaining and combining these signatures of Helleday et al. with the suggestion of Helleday et al. to incorporate all mutations to inform clinical decision making regarding sensitivity to therapeutics for the patient, as shown by Helleday et al. (pg. 597, col. 1, para. 1). This modification would have had a reasonable expectation of success because Helleday et al. provides examples of each of the types of mutational signatures that can be used in a final mutational portrait (pg. 586, col. 1, para. 2), such that each of the base substitution, rearrangement, and indel signatures could be obtained for a single patient. 

Further regarding claims 1, 6, 16-18, 21, and 24,¸Helleday et al. does not disclose determining the genome-wide catalogue of rearrangement signatures involves classifying a rearrangement as clustered or non-clustered, as a deletion, inversion, translocation or tandem duplication, and by size of the deletion, inversions, and tandem duplications. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Hicks et al.
Regarding claims 1, 6, 16-18, 21, and 24, Hicks et al. discloses a method for genomic profiling to determine clinical outcome for a patient with a tumor (Abstract), which comprises determining a global state (i.e. genome wide) of genomic rearrangements in a sample ([0073]), including classifying a rearrangement as a deletion ([0025], e.g. segment with a minimum mean of 0.1 below is identified as a deletion) and determining a rearrangement size (i.e. by size of the deletion) ([0073]). Hicks et al. further discloses determining whether a rearrangement is part of clustered chromosomal arrangement, called a firestorm (i.e. classifying a rearrangement as clustered or non-clustered) ([0046]; [0116], e.g. genomic profile is classified as in the firestorm category or not), and constructing multiple genomic profiles in a clinical database (i.e. constructing a catalogue of rearrangement signatures using the classification of the rearrangement) ([0024]; [0075]). Hicks et al. further discloses classifying a rearrangement can be used to identify breakpoints in the genomic profile ([102]), and identifying the sizes and proximity of rearrangements can be used to generate a fire storm index for predicting a clinical outcome of a patient ([0080]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Helleday et al., to have classified a rearrangement as clustered, as a deletion, and by size of the deletion in determining the genome-wide catalogue of rearrangement signatures, as shown by Hicks et al. ([0073]; [0080]; [0102];[0116]). One of ordinary skill in the art would have been motivated to combine the method of Helleday et al. with the method of Hicks et al. to use the classifications to better predict a clinical outcome of a patient, as shown by Hicks ([0080]; [0102]), given Helleday also uses mutation information to inform clinical decisions regarding a patient (pg. 597, col. 1, para. 1). This modification would have had a reasonable expectation of success because Helleday et al. discloses determining a genome-wide catalogue of rearrangement signatures (Figure 1; pg. 594, col. 1, para. 2), such that the method of Hicks et al. is applicable to Helleday et al. 

Further regarding claims 1, 18, and 21¸ Helleday et al. does not explicitly disclose selecting the patient for treatment with a cancer therapy, or making the selection based on the interpreted profile, as recited in claims 18 and 21. Helleday et al. further does not explicitly disclose administering the cancer therapy to the patient, as recited in claim 21.
However, Helleday et al. discloses knowledge of mutational signatures of a patient could inform clinical decision making regarding sensitivity to therapeutics (Abstract; pg. 585, col. 2, para. 1 to pg. 586, col. 1, para. 1; pg. 597, col. 1, para. 1), and that detailed annotation of mutational signatures takes us a step closer to more tailored treatments and therapeutic strategies that selectively target processes responsible for specific signatures (pg. 597, col. 1, para. 1 to col. 2, para. 2), which suggest selecting the patient for treatment with a cancer therapy and treating the patient with the cancer therapy.
It would have been further prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Helleday et al. in view of Hicks et al. to have further selected the patient for treatment with a cancer therapy and treated the patient with the cancer therapy, as suggested by Helleday et a. (Abstract; pg. 585, col. 2, para. 1 to pg. 586, col. 1, para. 1; pg. 597, col. 1, para. 1). One of ordinary skill in the art would have been motivated to combine the method of Helleday et al. in view of Hicks et al. with the suggestion of Helleday et al. in order to provide more tailored treatments that selectively target processes responsible for specific mutational signatures for a patient, as shown by Helleday et al. (pg. 597, col. 1, para. 1 to col. 2, para. 2), thus improving clinical outcome. This modification would have had a reasonable expectation of success because  Helleday et al. discloses specific mutations in the signatures can be exploited as therapeutic anticancer targets (Figure 1), and the claims do not require any specific cancer therapy is selected or how it is selected, such that the patient could be selected for treatment and treated with any targeted therapy.

Further regarding claim 16-17, Helleday et al. does not disclose a computer program product comprising instructions for performing the method (claim 16), or a computer having a processor comprising the computer program product (claim 17). However, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04. III.
Therefore, the invention is prima facie obvious.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Helleday et al. in view of Hicks et al., as applied to claims 1 and 18 above, and further in view Piraino et al. (Beyond the exome: the role of non-coding somatic mutations in cancer, 2016, Annals of Oncology, 27, pg. 240-248; Pub. Date: 23 Nov. 2015; newly cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding claims 2 and 19¸Helleday et al. in view of Hicks et al., as applied to claims 1 and 18 above, does not disclose identifying putative recurrently mutated non-coding sites, and using the identified putative recurrently mutated non-coding sites in constructing the interpreted profile. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Piraino et al. 
Regarding claims 2 and 19¸Piraino et al. discloses a method for identifying non-coding mutations present in cancer (Abstract), which comprises identifying putative positively selected non-coding regions, and identifying mutation signatures of recurrently mutated non-coding regions (i.e. putative recurrently mutated non-coding sites) (pg. 245, col. 1, para. 4 to col. 2, para. 3; Figure 4, e.g. “Rate-based methods for identifying non-coding driver mutations). Piraino et al. further discloses that the vast majority of somatic mutations in cancer are within non-coding regions (pg. 241, col. 1, para. 2) and that non-coding mutations could contain pertinent clinical information (pg. 242, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and interpreted profile made obvious by Helleday et al. and Hicks et al., as applied to claims 1 and 18 above, to have identified putative recurrently mutated non-coding sites and to have used the identified putative recurrently mutated non-coding sites in constructing the interpreted profile, as shown by Piraino et al. (pg. 245, col. 2, para. 4 to col. 2, para. 3; Figure 4). One of ordinary skill in the art would have been motivated to combine the method made obvious by Helleday et al. and Hicks et al. with the method of Piraino et al. to account for the vast majority of somatic mutations in cancer and include additional mutations with pertinent clinical information, as shown by Piraino et al. (pg. 241, col. 2, para. 2; pg. 242, col. 2, para. 2), given Helleday discloses all mutations should be used to inform clinical decision making for a patient (pg. 597, col. 1, para. 1). This modification would have had a reasonable expectation of success because Helleday et al. discloses that all mutations should be included in a molecular genomic profile (pg. 597, col. 2, para. 1), such that the identified mutations of Piraino et al. are applicable to Helleday et al. Therefore, the invention is prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Helleday et al. in view of Hicks et al., as applied to claim 1 above, and further in view of Telli et al. (Homologous Recombination Deficiency (HRD) Score Predicts Response to Platinum-Containing Neoadjuvant Chemotherapy in Patients with Triple-Negative Breast Cancers, 2016, Clin Cancer Res, 22(15), pg. 3764-3773 and suppl.; Pub. Date: 03 March 2016; previously cited), as evidenced by Timms et al. (Association of BRCA1/2 defects with genomic scores predictive of DNA damage repair deficiency among breast cancer subtypes, 2014, Breast Cancer Research, 16:475, pg. 1-9, suppl.; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 4, Helleday et al. in view of Hicks et al., as applied to claim 1 above, makes obvious determining the presence of a base substitution signature, rearrangement signature, and indel signature in the sample.
Regarding claim 4, Helleday et al. in view of Hicks et al., as applied to claim 1 above, does not disclose generating, from two or more of the determinations, a probabilistic score, and based on said probabilistic score, identifying whether the sample has a high or low likelihood of being homologous recombination (HR)-deficient. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Telli et al., as evidenced by Timms et al.
Regarding claim 4, Telli et al. discloses a method for assessing homologous recombination deficiency (HRD) in a cancer patients (Abstract), which comprises determining an HRD score of a tumor indicative of a probability of being HR-deficient (i.e. a probabilistic score), and using the score to determine whether the sample has a high likelihood of being HR-deficient  (pg. 3, para. 3; pg. 7, para. 7, e.g. HRD-score above 42 means 95% chance of being HRD deficient). Telli et al. further discloses the HRD score used to determine HR deficiency can be used as predictors of response to chemotherapy, and identifying an HRD has the potential to identify patients likely to respond to DNA-damaging therapy  (pg. 11, para. 2 to pg. 12, para. 1). Telli et al. further discloses the HRD score was determined from telomer allelic imbalance (TAI), large-scale state transition (LST), and loss of heterozygosity (LOH) scores, and that these TAI, LST, and LOH scores were determined as described in Timms et al. (suppl., pg. 2, para. 2)
Further regarding claim 4, Timms et al. discloses calculating the LOH score, used in Telli et al., based on a number of LOH regions longer than 15 Mb (i.e. based on the presence of deletion signatures in the sample) (Suppl., SNP Analysis; Suppl., Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores), and calculating the TAI score used in Telli at al. by counting regions extending to subtelomeres that do not cross the centromere that include a minimum number of SNPs (i.e. the presence of base substitution signatures) (Suppl., Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores. Accordingly, the HRD score is calculated from determinations of base substitution and deletion signatures within the sample, as claimed.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Helleday et al. in view of Hicks et al., as applied to claim 1 above, to have used the presence of at least one base substitution signature and indel signature in determining a probabilistic score, and then identifying whether the sample has a high or low likelihood of being HR-deficient using the score, as shown by Telli et al. (pg. 3, para. 3; pg. 7, para. 7; suppl. pg. 2, para. 2), as evidenced by Timms et al. (Suppl., SNP Analysis; Suppl., Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores). One of ordinary skill in the art would have been motivated to combine the method of Helleday et al. in view of Hicks with the method of Telli et al., as evidenced by Timms et al., to identify patients likely to respond to DNA-damaging therapy based on their HRD status, as shown by Telli et al. (pg.1 1, para. 2 to pg. 12, para. 1), thereby aiding in informing clinical decision making regarding sensitivity to therapeutics for a patient, as shown by Helleday et al. (pg. 597, col. 1, para. 1). This modification would have had a reasonable expectation of success because Helleday et al. discloses obtaining single base substation and insertion/deletion signatures of a sample, such that the scores of Telli et al. and Timms et al. could be applied to the data of Helleday et al. Therefore, the invention is prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Helleday et al. in view of Hicks et al., as applied to claim 1 above, and further in view of Garassino (Personalised Cancer Medicine: An ESMO Guide for Patients, 2013, ESMO, pg. 1-46; previously cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding claim 12, Helleday et al. in view of Hicks et al., as applied to claim 1 above, discloses characterizing a DNA sample obtained from a tumor.
Regarding claim 12, Helleday et al. in view of Hicks et al., as applied to claim 1 above, does not disclose determining the prognosis from the constructed interpreted profile. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Garassino. 
Regarding claim 12¸Garassino overviews personalized medicine for cancer patients with tumors (pg. 1, para. 1), and discloses that DNA analysis of a tumor can be used to identify new prognostic factors, linked to treatment, that can be used to predict treatment outcomes (pg. 32, para. 5 to pg. 33, para. 1-3), and further discloses molecular profiles of a tumor can be used to identify an actionable mutation, and thus treatment with an already approved drug, and further indicate a prognosis for the patient based on the profile (Figure 1). Garassino further discloses identifying prognostic factors means that patients, through their genetic characteristics, can receive the most appropriate and effective drug (pg. 33, para. 2).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Helleday et al. in view of Hicks et al., as applied to claim 1 above, to have used the interpreted profile to have determined a prognosis, as shown by Garassino (pg. 32, para. 5 to pg. 33, para. 1-3; Figure 1). One of ordinary skill in the art would have been motivated to combine the methods of Helleday et al. in view of Hicks et al. and Garassino to provide patients with the most appropriate and effective drug, as shown by Garassino (pg. 33, para. 2). This modification would have had a reasonable expectation of success because Helleday et al. suggests ongoing mutational processes, such as in the final mutational portrait (i.e. the interpreted profile), could be used as a prognostic indicator (pg. 585, col. 2, para. 1 to pg. 586, col. 1, para. 1; Figure 1), such that the method of Garassino is applicable to the interpreted profile of Helleday et al. Therefore, the invention is prima facie obvious.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Helleday et al. and Hicks et al., as applied to claims 18 and 21 above, and further in view of Abkevich et al. (Patterns of genomic loss of heterozygosity predict homologous recombination repair defects in epithelial ovarian cancer; 2012 British Journal of Cancer, 107, pg. 1776-1782; newly cited) and Telli et al. (Homologous Recombination Deficiency (HRD) Score Predicts Response to Platinum-Containing Neoadjuvant Chemotherapy in Patients with Triple-Negative Breast Cancers, 2016, Clin Cancer Res, 22(15), pg. 3764-3773 and suppl.; Pub. Date: 03 March 2016; previously cited), as evidenced by Timms et al. (Association of BRCA1/2 defects with genomic scores predictive of DNA damage repair deficiency among breast cancer subtypes, 2014, Breast Cancer Research, 16:475, pg. 1-9, suppl.; previously cited).
Regarding claims 20 and 22, Helleday et al. in view of Hicks et al., as applied to claims 18 and 21 above make obvious selecting the patient for treatment with a cancer therapy. 

Helleday et al. in view of Hicks et al., as applied to claims 18 and 21 above, does not disclose the following limitations: 
Regarding claims 20 and 22, Helleday et al. in view of Hicks et al., as applied to claims 18 and 21 above, does not disclose generating, from two or more of the determinations, a probabilistic score, and based on said probabilistic score, identifying whether the sample has a high or low likelihood of being homologous recombination (HR)-deficient. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Telli et al., as evidenced by Timms et al.
Regarding claims 20 and 22, Telli et al. discloses a method for assessing homologous recombination deficiency (HRD) in a cancer patients (Abstract), which comprises determining an HRD score of a tumor indicative of a probability of being HR-deficient (i.e. a probabilistic score), and using the score to determine whether the sample has a high likelihood of being HR-deficient  (pg. 3, para. 3; pg. 7, para. 7, e.g. HRD-score above 42 means 95% chance of being HRD deficient). Telli et al. further discloses the HRD score used to determine HR deficiency can be used as predictors of response to chemotherapy, and identifying an HRD has the potential to identify patients likely to respond to DNA-damaging therapy  (pg. 11, para. 2 to pg. 12, para. 1). Telli et al. further discloses the HRD score was determined from telomer allelic imbalance (TAI), large-scale state transition (LST), and loss of heterozygosity (LOH) scores, and that these TAI, LST, and LOH scores were determined as described in Timms et al. (suppl., pg. 2, para. 2)
Further regarding claims 20 and 22, Timms et al. discloses calculating the LOH score, used in Telli et al., based on a number of LOH regions longer than 15 Mb (i.e. based on the presence of deletion signatures in the sample) (Suppl., SNP Analysis; Suppl., Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores), and calculating the TAI score used in Telli at al. by counting regions extending to subtelomeres that do not cross the centromere that include a minimum number of SNPs (i.e. the presence of base substitution signatures) (Suppl., Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores. Accordingly, the HRD score is calculated from determinations of base substitution and deletion signatures within the sample, as claimed.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Helleday et al. in view of Hicks et al., as applied to claims 18 and 21 above, to have used the presence of at least one base substitution signature and indel signature in determining a probabilistic score, and then identifying whether the sample has a high or low likelihood of being HR-deficient using the score, as shown by Telli et al. (pg. 3, para. 3; pg. 7, para. 7; suppl. pg. 2, para. 2), as evidenced by Timms et al. (Suppl., SNP Analysis; Suppl., Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores). One of ordinary skill in the art would have been motivated to combine the method of Helleday et al. in view of Hicks et al.  with the method of Telli et al., as evidenced by Timms et al., to identify patients likely to respond to DNA-damaging therapy based on their HRD status, as shown by Telli et al. (pg.1 1, para. 2 to pg. 12, para. 1), thereby aiding in informing clinical decision making regarding sensitivity to therapeutics for a patient, as shown by Helleday et al. (pg. 597, col. 1, para. 1). This modification would have had a reasonable expectation of success because Helleday et al. discloses obtaining single base substation and insertion/deletion signatures of a sample, such that the scores of Telli et al. and Timms et al. could be applied to the data of Helleday et al. Therefore, the invention is prima facie obvious.

Regarding claims 20 and 22, Helleday et al. in view of Hicks et al. and Telli et al., does not disclose the cancer therapy comprises cisplatin and/or a PARP inhibitor. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Abkevich et al.
Regarding claims 20 and 22¸ Abkevich et al. discloses a method for predicting homologous recombination repair (HRR) defects (Abstract), and discloses that a high homologous recombination deficiency (HRD) score can identify patients with high likelihood of responding to PARP inhibitors (Abstract; pg. 1781, col. 2, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Helleday in view of Hicks et al. and Telli et al. to have selected the patient for cancer therapy with a PARP inhibitor, as shown by Abkevich et al. (Abstract; pg. 1781, col. 2, para. 3). One of ordinary skill in the art would have been motivated to combine the methods of Helleday et al. in view of Hicks et al. and Telli et al. with the method of Abkevich to select a treatment for homologous recombination deficient patients that have a high likelihood of responding to PARP inhibitors, as shown by Abkevich et al. (Abstract; pg. 1781, col. 2, para. 3), given Telli et al. also determines HRD in patients. This modification would have had a reasonable expectation of success given Helleday et al. in view of Hicks make obvious selecting a patient for cancer therapy, such that the selection of Abkevich et al. is applicable to the method of Helleday et al. in view of Hicks et al. and Telli et al. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 07 Sept. 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that claims 1 and 16-17 have been amended to recite a plurality of different types of genome wide features, and a step of “using a rearrangement classification that classifies rearrangements: (i) between clustered and non-clustered, (ii) between deletions, inversions, translocations, and tandem duplications, and (iii) by size of the deletions, inversions, and tandem duplications”, and Helleday fails to teach or suggest these recited features (Applicant’s remarks at pg. 26, para. 4). Applicant further remarks that the use of the combination of multiple genome-wide features recited in the present claims leads to improved patient stratification when compared to prior approaches that use single genome-wide features, such as single base substitutions as in Helleday (Applicant’s remarks at pg. 27, para. 2-4)
This argument is not persuasive. Helleday does not only disclose mutational signatures of base substitutions. While Helleday provides specific examples of signatures for base substitutions (Figure 2), Helleday discloses a final mutational portrait includes mutational signatures based on base substitutions, structural variations (i.e. rearrangements), and insertions and deletions, and that these mutational signatures are determined for the cancer genome (i.e. genome-wide) (Figure 1 and pg. 586, left column). Helleday specifically discloses that mutational signatures of structural variations can be determined by analyzing the patterns of somatic rearrangements throughout the genome (pg. 594, col. 1, para. 3). As discussed in the above rejection, although Helleday et al. does not explicitly disclose obtaining the various mutational signatures present in the DNA sample of a tumor, this would have been prima facie obvious to one of skill in the art in order to incorporate all mutations to inform clinical decision making regarding sensitivity to therapeutics for the patient, as shown by Helleday et al. (pg. 597, col. 1, para. 1). Therefore, obtaining the various genome-wide catalogues of signatures is obvious in view of Helleday et al.
Regarding Applicant’s argument that Helleday et al. does not disclose “using a rearrangement classification that classifies rearrangements: (i) between clustered and non-clustered, (ii) between deletions, inversions, translocations, and tandem duplications, and (iii) by size of the deletions, inversions, and tandem duplications”, this argument is not persuasive because it does not take into account the newly cited reference, Hicks et al. which discloses this limitation. 

Applicant remarks that Helleday et al. does not teach or suggest the use of the recited framework for rearrangement signatures, provides no indication as to how rearrangement mutations should be catalogued, and fails to teach or suggest that there would be any benefit in investigating rearrangements as a mutational signature for use as a prognostic indicator (Applicant’s remarks at pg. 28, para. 1-4).
This argument is not persuasive. Helleday et al. discloses a final mutational portrait includes mutational signatures based on structural variations (i.e. rearrangements) and that these mutational signatures are determined for the cancer genome (i.e. genome-wide) (Figure 1 and pg. 586, left column). Helleday et al. specifically discloses that mutational signatures of structural variations can be determined by analyzing the patterns of somatic rearrangements throughout the genome (pg. 594, col. 1, para. 3), and that patterns of rearrangements are functional driver events (pg. 594, col. 1, para. 2). Helleday et al. further discloses that patterns of somatic rearrangements, their spatial distribution, and junctional features at breakpoints can be used in signatures of structural variations (pg. 594, col. 2, para. 1). Accordingly, Helleday et al. generally discloses that rearrangement signatures can be used in constructing the final mutational portrait (i.e. an interpreted profile). 
Regarding the specific framework for determining the rearrangement signatures regarding the rearrangement classification, this argument is not persuasive because it does not take into account the newly cited reference, Hicks et al. which discloses this limitation. It is further noted, that the limitation regarding the rearrangement classification is as discussed above in the 112(b) rejection of the claim. 

Applicant’s remarks at pg. 26, para. 5-6 and pg. 28, para. 5 have been fully considered, but they do not present any arguments.

Applicant remarks it would not have been prima facie obvious to have obtained the various types of mutational signatures, because it would not have been clear that such an extension would have provided information in relation to treatment response and the mutational signatures for the base substitutions could have been applied blindly to rearrangement signatures, and thus Helleday provides no guidance that would have led to a skilled artisan to the claimed subject matter (Applicant’s remarks at pg. 29, para. 2 to pg. 30, para. 1).
This argument is not persuasive. First regarding Applicant’s argument that it would not have been clear from Helleday that such an extension would have provided information in relation to treatment response, claim 1 recites “a DNA sample obtained from a tumour of a patient…;selecting the patient for treatment with a cancer therapy”. However, claim 1 does not recite that the treatment is selected based on the interpreted profile. Furthermore, as discussed above, Helleday et al. does not only suggest signatures for base substitutions, nor was it suggested that the framework for determining base substitution signatures should be applied to either rearrangement signatures or indel signatures. For example, Helleday et al. discloses two types of indel signatures, including small 1-3 bp indels and larger 3-50 pb indels (pg. 593, col. 1, para. 2-3, e.g. two contrasting indel signatures). Helleday et al. additionally discusses various types of rearrangements (pg. 594, col. 1, para. 2 to pg. 596, col. 2, para. 1), including clustered structural variations (pg. 594, col. 2, para. 3 and pg. 596, col. 1, para. 1). Furthermore, the newly cited reference Hicks et al. discloses a method for determining rearrangement profiles, as discussed in the above rejection ([0025]; [0073]; [0075]). Accordingly, one of ordinary skill in the art would have in the art would have had a reasonable expectation of success in determining the various types of mutational signatures in Helleday et al. Last, Helleday et al. provides the motivation of combining the various signatures disclosed in Helleday to incorporate all mutations to inform clinical decision making regarding sensitivity to therapeutics for the patient (pg. 597, col. 1, para. 1). As such, the above limitations are prima facie obvious.

Applicant remarks that dependent claim 4 is nonobvious for the same reasons discussed above for claim 1 (Applicant’s remarks at pg. 30, para. 2-3). 
This argument is not persuasive for the same reasons discussed above for claim 1.

Applicant remarks that dependent claims 12 and 24 are nonobvious for the same reasons discussed above for claim 1 (Applicant’s remarks at pg. 30, para. 4 to pg. 31, para. 3). 
This argument is not persuasive for the same reasons discussed above for claim 1.

Applicant remarks that dependent claims 20 and 22 are nonobvious for the same reasons discussed above for claim 1 (Applicant’s remarks at pg. 31, para. 4-5). 
This argument is not persuasive for the same reasons discussed above for claim 1.

Double Patenting
The rejection of claims 1, 2, 4, 6, and 16-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, and 35-36 of copending Application No. 16/096,723 (reference application) in view of Helleday et al. (Mechanisms underlying mutational signatures in human cancers, 2014, Nature Reviews Genetics, 15, pg. 585-598) in the Office action mailed 10 June 2022 has been withdrawn in view of claim amendments received 07 Sept. 2022.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 16-18, and 20-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, and 35-36 of copending Application No. 16/096,723 (reference application) in view of Helleday et al. (Mechanisms underlying mutational signatures in human cancers, 2014, Nature Reviews Genetics, 15, pg. 585-598; previously cited) and Hicks (WO 2008/016374 A2; newly cited)
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1, 16-18, 21, and 24¸ reference claim 1 discloses determining the presence of base substitution signatures, rearrangement signatures, and indel signatures in a DNA sample from a tumor (i.e. determining catalogues of base substitution signatures, rearrangement signatures, and indel signatures). 
Regarding instant claims 4, 20, and 22¸ refence claim 1 discloses the limitations of instant claims 4, 20, and 22, except for the limitation of selecting the patient for treatment with a PARP inhibitor in instant claims 20 and 220.
However, further regarding instant claims 20 and 22¸ reference claim 22, which depends from reference claim 1, discloses administering a PARP inhibitor to the patient based on a likelihood of being HR-deficient. 
Regarding instant claims 18 and 21, reference claim 22 discloses determining to administer a PARP inhibitor (i.e. a cancer therapy) to the cancer patient based on the characterization of the DNA sample of the patient including the substitution, rearrangement, and indel signatures (i.e. selecting the patient for treatment with a cancer therapy and administering the cancer therapy based on the interpreted profile). 
Regarding instant claim 23, reference claim 22 discloses the limitations of instant claim 23 for the same reasons discussed above for instant claim 21 because the limitations in instant claims 23 serve to further limit the process in which the interpreted profile was previously constructed, but are not required within the metes and bounds of the claim. See MPEP 2113 I. 
Regarding instant claim 25, reference claim 35 discloses the patient is a breast cancer patient. Further regarding the process in which a)-e) were previously detected using massively parallel sequencing, this limitation is a product by process limitation that only serves to define the process in which the sequencing data was previously detected. See MPEP 2113 I.  Given the signatures of reference claim 35 are the same as those of instant claim 25, reference claim 35 shows the limitations of instant claim 25.
Regarding instant claim 26, reference claim 36 discloses the DNA sample is from a biopsy from the patient.

The reference claims do not disclose the following limitations:
Regarding instant claims 1, 16-18, 21, and 24, the reference claims do not disclose constructing an interpreted profile using the determined base substitution signatures, rearrangement signatures, and indel signatures. The reference claims further do not disclose the signatures are genome-wide. 
Regarding instant claim 6, the reference claims do not disclose identifying the presence of mis-match repair deficiency in the sample by using the presence or absence of base substitution signatures and indel signatures,
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Helleday et al.
Regarding claims 1,  6, 16-18, 21, and 24 while Helleday et al. generally overviews the process in which a plurality of mutational signatures can be identified in a cancer and then used to construct a final mutational portrait for a patient, and discloses that the mutational signatures are for a cancer genome (i.e. genome-wide) and can include base substitution signatures, rearrangement signatures, and indel signatures, as well as represent mismatch repair deficiency (pg. 586, col. 1, para. 2; Figure 1-2). Helleday et al. further discloses obtaining the mutational signatures involves identifying mutational characteristics indicative of mutational processes in DNA repair (i.e. a pathophysiological process relating to DNA damage response processes) (Figure 2, e.g. multiple signatures relating to DNA repair pathway processes), and that these signatures pertaining to the processes in DNA repair are used in constructing the final mutational portrait (i.e. the interpreted profile) (Figure 1, e.g. signature D represents a DNA repair pathway that is awry), as recited in claim 2. Helleday et al. further discloses that each cancer genome may carry one or more mutational signatures and that molecular genomic profiling should incorporate all mutations regardless of whether they are causative or consequential (pg. 597, col. 1, para. 1 to col. 2, para. 1). Helleday et al. further discloses knowledge of signatures could inform clinical decision making regarding potential sensitivity to therapeutics (pg. 597, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of the reference claims to have used genome-wide mutational signatures (base substitution, rearrangement, and indel), including the presence of base substitution and indel signatures indicative of mismatch repair deficiency and the mutational characteristics informative of pathophysiological processes, present in the DNA sample in constructing a final mutational portrait (i.e. an interpreted profile), given Helleday discloses that each cancer genome can carry one or more mutational signatures, that these mutational signatures can include base substation, indel, and rearrangement signatures, and all mutations should be incorporated into genetic profiling (Figure 2; pg. 586, col. 1, para. 2; pg. 596, col. 2, para. 2; pg. 597, col. 2, para. 1). One of ordinary skill in the art would have been motivated to combine the method of the reference claims with the method of Helleday et al. to incorporate all mutations in a final mutational portrait to better inform clinical decision making regarding sensitivity to therapeutics for the patient, as shown by Helleday et al. (pg. 597, col. 1, para. 1), given reference claim 22 discloses using the identified mutations in the patient to determine a treatment for the patient. This modification would have had a reasonable expectation of success because Helleday et al. provides examples of each of the types of mutational signatures that can be used in a final mutational portrait (pg. 586, col. 1, para. 2), such that each of the base substitution, rearrangement, and indel signatures of the reference claims could be included in a final interpreted profile.

Further regarding instant claims 1, 6, 16-18, 21, and 24,¸the reference claims in view of Helleday et al. do not disclose determining the genome-wide catalogue of rearrangement signatures involves classifying a rearrangement as clustered or non-clustered, as a deletion, inversion, translocation or tandem duplication, and by size of the deletion, inversions, and tandem duplications. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Hicks et al.
Regarding instant claims 1, 6, 16-18, 21, and 24, Hicks et al. discloses a method for genomic profiling to determine clinical outcome for a patient with a tumor (Abstract), which comprises determining a global state (i.e. genome wide) of genomic rearrangements in a sample ([0073]), including classifying a rearrangement as a deletion ([0025], e.g. segment with a minimum mean of 0.1 below is a identified as a deletion) and determining a rearrangement size (i.e. by size of the deletion) ([0073]). Hicks et al. further discloses determining whether a rearrangement is part of clustered chromosomal arrangement, called a firestorm (i.e. classifying a rearrangement as clustered or non-clustered) ([0046]; [0116], e.g. genomic profile is classified as in the firestorm category or not), and constructing multiple genomic profiles in a clinical database (i.e. constructing a catalogue of rearrangement signatures using the classification of the rearrangement) ([0024]; [0075]). Hicks et al. further discloses classifying a rearrangement can be used to identify breakpoints in the genomic profile ([102]), and identifying the sizes and proximity of rearrangements can be used to generate a fire storm index for predicting a clinical outcome of a patient ([0080]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by the reference claims in view of Helleday et al., to have classified a rearrangement as clustered, as a deletion, and by size of the deletion in determining the genome-wide catalogue of rearrangement signatures, as shown by Hicks et al. ([0073]; [0080]; [0102];[0116]). One of ordinary skill in the art would have been motivated to combine the method of the reference claims in view of Helleday et al. with the method of Hicks et al. to use the classifications to predict a clinical outcome of a patient, as shown by Hicks ([0080]; [0102]), given Helleday also uses mutation information to inform clinical decisions regarding a patient (pg. 597, col. 1, para. 1). This modification would have had a reasonable expectation of success because Helleday et al. discloses determining a genome-wide catalogue of rearrangement signatures (Figure 1; pg. 594, col. 1, para. 2) and the reference claims disclose determining rearrangement signatures, such that the method of Hicks et al. is applicable to the reference claims in view of Helleday et al. 


Further regarding instant claims 16-17, the reference claims do not disclose a computer program product comprising instructions for performing the method (claim 16), or a computer having a processor comprising the computer program product (claim 17). However, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04. III.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, and 35-36 of copending Application No. 16/096,723 (reference application) in view of Helleday et al., as applied to claims 1 and 18 above, and further in view of Piraino et al. (Beyond the exome: the role of non-coding somatic mutations in cancer, 2016, Annals of Oncology, 27, pg. 240-248; Pub. Date: 23 Nov. 2015; newly cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding instant claims 2 and 19¸ the reference claims in view of Helleday et al. and Hicks et al., as applied to instant claims 1 and 18 above, does not disclose identifying putative recurrently mutated non-coding sites, and using the identified putative recurrently mutated non-coding sites in constructing the interpreted profile. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Piraino et al. 
Regarding instant claims 2 and 19¸Piraino et al. discloses a method for identifying non-coding mutations present in cancer (Abstract), which comprises identifying putative positively selected non-coding regions, and identifying mutation signatures of recurrently mutated non-coding regions (i.e. putative recurrently mutated non-coding sites) (pg. 245, col. 1, para. 4 to col. 2, para. 3; Figure 4, e.g. “Rate-based methods for identifying non-coding driver mutations). Piraino et al. further discloses that the vast majority of somatic mutations in cancer are within non-coding regions (pg. 241, col. 1, para. 2) and that non-coding mutations could contain pertinent clinical information (pg. 242, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and interpreted profile made obvious by the reference claims in view of Helleday et al. and Hicks et al., as applied to instant claims 1 and 18 above, to have identified putative recurrently mutated non-coding sites and to have used the identified putative recurrently mutated non-coding sites in constructing the interpreted profile, as shown by Piraino et al. (pg. 245, col. 2, para. 4 to col. 2, para. 3; Figure 4). One of ordinary skill in the art would have been motivated to combine the method made obvious by the reference claims in view of Helleday et al. and Hicks et al. with the method of Piraino et al. to account for the vast majority of somatic mutations in cancer and include mutations with pertinent clinical information, as shown by Piraino et al. (pg. 241, col. 2, para. 2; pg. 242, col. 2, para. 2), given Helleday discloses all mutations should be used to inform clinical decision making for a patient (pg. 597, col. 1, para. 1). This modification would have had a reasonable expectation of success because Helleday et al. discloses that all mutations should be included in a molecular genomic profile (pg. 597, col. 2, para. 1), such that the identified mutations of Piraino et al. are applicable to the reference claims in view of Helleday et al. Therefore, the invention is prima facie obvious.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's remarks filed 07 Sept. 2022 regarding the double patenting rejection have been fully considered but they do not present any arguments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1672                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1672